Citation Nr: 1130973	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1992, from January 1992 to January 1995, and from October 2002 to September 2003.  The Veteran died on August [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the appellant submitted a letter electing to exercise her right to a hearing.  As such, the case must be remanded in order to schedule the appellant for a hearing.  38 C.F.R. § 20.1304(a) (2010).  The appellant currently live in Eastham, Massachusetts.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the appellant for a hearing at the Providence, Rhode Island RO before a visiting Veterans Law Judge at the earliest opportunity, following the usual procedures.  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


